         Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    MICHELLE LUGONES; TRICIA RIZZI;
    MARCUS SIEZING; CLAUDIA VASSALLO;
    DENISE ALVARADO; MINOEE MODI;
    ISABELLE GRAY; KARINE SEWELL; ANNE
    FLOURNOY; and SONJA ROMANO,
                                                                  19 Civ. 2097 (KPF)
                                  Plaintiffs,
                                                               OPINION AND ORDER
                           -v.-

    PETE AND GERRY’S ORGANIC, LLC and
    NELLIE’S FREE RANGE EGGS,

                                  Defendants.

KATHERINE POLK FAILLA, District Judge:

        Plaintiffs bring this action, on behalf of themselves and as proposed

representatives of a putative class of similarly situated individuals, against

Defendant Pete and Gerry’s Organic, LLC. 1 Plaintiffs allege that they

purchased Defendant’s eggs, branded as Nellie’s Free Range Eggs, based on

Defendant’s advertisements indicating that Defendant’s hens are loved and are

given ample access to open, green spaces in which they can peck, perch, and

play. However, Plaintiffs allege that this advertising is a lie, and conceals the

facts that (i) Defendant’s hens are kept in tightly constricted spaces, with no

real access to the outdoors, and (ii) the hens are subject to numerous

husbandry practices that Plaintiffs oppose, such as beak-cutting and culling.


1       Although both Pete and Gerry’s Organic, LLC and Nellie’s Free Range Eggs are named
        as Defendants, Pete and Gerry’s has represented that Nellie’s Free Range Eggs is no
        more than a registered trademark and is therefore not a separate legal entity that can
        be sued. (Dkt. #18). Plaintiffs have not challenged Pete and Gerry’s representation.
        Therefore, given the lack of any showing that Nellie’s Free Range Eggs is an entity that
        can be sued, the Court dismisses it as a Defendant.
         Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 2 of 30



Plaintiffs bring a wide variety of state-law statutory claims relating to false and

deceptive advertising, as well as claims for fraud, fraudulent misrepresentation,

and breach of express warranty, and request damages and injunctive relief.

Defendant moves, pursuant to Federal Rules of Civil Procedure 12(b)(2) and

12(b)(6), both to dismiss the claims brought by the non-New York plaintiffs and

putative class members for lack of personal jurisdiction and to dismiss the

complaint as a whole for failure to state a claim for relief. For the reasons set

forth in the remainder of this Opinion, Defendant’s motion to dismiss for lack

of personal jurisdiction is granted in part and denied in part, and Defendant’s

motion to dismiss for failure to state a claim is granted in part and denied in

part.

                                        BACKGROUND 2

A.      Factual Background

        Plaintiffs are residents of New York, California, Massachusetts, Georgia,

Maryland, and North Carolina. (SAC ¶¶ 16-24). Defendant is a limited liability

company formed and headquartered in New Hampshire. (Id. at ¶ 25). Plaintiffs

purchased Defendant’s Nellie’s Free Range Eggs in their respective states. (Id.




2       The facts contained in this Opinion are drawn principally from Plaintiff’s Second
        Amended Class Action Complaint, which is the operative pleading in this case and is
        referred to in this Opinion as the “SAC.” (Dkt. #29). The Court has also, in its
        consideration of Defendant’s Rule 12(b)(2) motion, evaluated certain exhibits attached
        to the Declaration of Jeanne Christensen in Opposition to Defendants’ Motion to
        Dismiss Under Rule 12(b)(2) (Dkt. #33), although the Court does not cite to them in this
        Opinion.
        For ease of reference, the Court refers to the parties’ briefing as follows: Defendant’s
        opening brief as “Def. Br.” (Dkt. #31); Plaintiffs’ opposition brief as “Pl. Opp.” (Dkt. #32);
        and Defendant’s reply brief as “Def. Reply” (Dkt. #34).

                                                  2
        Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 3 of 30



at ¶¶ 16-24). In making their respective decisions to purchase the eggs,

Plaintiffs relied on a combination of slogans, descriptions, and images on the

Nellie’s Free Range Eggs containers. (Id.). The slogans included such

statements as: “WE LOVE OUR HENS, YOU’LL LOVE OUR EGGS”; “WE LOVE

OUR HENS”; “BETTER LIVES FOR HENS MEAN BETTER EGGS FOR YOU!”;

and “OUTDOOR FORAGE.” (Id.). The container also claimed that “[m]ost hens

don’t have it as good as Nellie’s,” because Nellie’s hens “can peck, perch, and

play on plenty of green grass.” (Id.). Finally, the containers all included

imagery highlighting young children playing with hens in an open field. (Id. at

¶ 46). Based on these slogans, statements, and images, Plaintiffs believed that

Nellie’s Free Range Eggs were “sourced from small farms providing all chickens

with space to move around both indoors and outdoors, as well as freedom from

chick culling, beak-cutting, calcium depletion[,] and sale to commercial

slaughterhouses and live markets.” (Id. at ¶ 16). Defendant’s website, it is

alleged, only reinforced these beliefs. (Id.).

      Plaintiffs allege that Defendant’s hens face a far different and grimmer

reality than Defendant’s advertising indicates. (SAC ¶¶ 7-8). In contrast to

Defendant’s idyllic images of happy hens in green pastures, Defendant’s hens

are instead crammed “into sheds up to 20,000 at a time … prevent[ing] them

from extending their wings, foraging or making their way to the outdoor space

[Defendant] advertises so prominently.” (Id. at ¶ 7). In addition, Defendant

mutilates its hens’ beaks. (Id. at ¶ 8). And once Defendant’s hens have laid so

many eggs that they are depleted of the calcium “needed to lay eggs strong

                                          3
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 4 of 30



enough to make it to market,” Defendant “sells them to slaughterhouses and

live markets that kill them.” (Id.). Plaintiffs allege that if they had known the

truth about Defendant’s practices, they would not have paid premium prices

for Defendant’s eggs. (Id. at ¶¶ 16-24). Moreover, Plaintiffs “would only

consider purchasing Nellie’s eggs in the future if Defendant[] were to treat

chickens in a manner consistent with [its] advertising.” (Id. at ¶¶ 16-24).

B.    Procedural Background

      Plaintiffs initiated this action and filed their original Complaint on

March 6, 2019. (Dkt. #1). Plaintiffs then amended their Complaint and added

additional parties on May 7, 2019, prior to Defendant responding. (Dkt. #10).

On May 20, 2019, Defendant requested a conference to discuss its anticipated

motion to dismiss (Dkt. #18), to which Plaintiffs responded on May 30, 2019

(Dkt. #22). The parties appeared before the Court for a pre-motion conference

on June 27, 2019, at which the Court set both a date by which Plaintiffs could

again amend their complaint and a briefing schedule for Defendant’s motion to

dismiss. (Minute Entry of June 27, 2019).

      Plaintiffs filed their SAC on July 29, 2019. (Dkt. #29). The SAC alleged

violations of New York General Business Law (“GBL”) Sections 349 and 350;

California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 to 17210;

California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 to 17509;

Maryland’s Unfair or Deceptive Trade Practices Law, Md. Code Ann., Com. Law

§ 13-301; North Carolina’s Unfair & Deceptive Trade Practices Law, N.C. Gen.

Stat. § 75-1.1; Massachusetts’s Consumer Protection Act, Mass. Gen. Laws

                                         4
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 5 of 30



Ann. Ch. 93A, §§ 1 to 11; and Georgia’s Fair Business Practices Act, Ga. Code

Ann. §§ 10-1-390 to 10-1-408. (SAC ¶¶ 128-88). The SAC also alleged

common-law claims for fraud, fraudulent representation, and breach of express

warranty, without specifying any particular state statutes. (Id. at ¶¶ 189-208).

      Defendant filed its motion to dismiss, with an accompanying

memorandum of law, on September 16, 2019. (Dkt. #30, 31). Plaintiffs

responded with an opposing memorandum and supporting declaration on

October 25, 2019. (Dkt. #32, 33). Defendant filed its reply brief on

November 8, 2019. (Dkt. #34).

                                  DISCUSSION

A.    The Court Grants in Part Defendant’s Motion to Dismiss for Lack of
      Personal Jurisdiction

      1.    Motions to Dismiss Under Rule 12(b)(2)

      “A court facing challenges as to both its jurisdiction over a party and the

sufficiency of any claims raised must first address the jurisdictional question.”

Cohen v. Facebook, Inc., 252 F. Supp. 3d 140, 148 (E.D.N.Y. 2017) (citing

Arrowsmith v. United Press Int’l, 320 F.2d 219, 221 (2d Cir. 1963)). Therefore,

the Court will first address Defendant’s motion to dismiss the claims of the

named Plaintiffs and putative class members residing outside New York for

lack of personal jurisdiction.

      “On a Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction,

the plaintiff bears the burden of showing that the court has jurisdiction over

the defendant.” Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 566

(2d Cir. 1996). To survive a motion to dismiss, a plaintiff need only provide
                                        5
        Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 6 of 30



“legally sufficient allegations of jurisdiction.” Id. A plaintiff makes such a

showing through “an averment of facts that, if credited by the ultimate trier of

fact, would suffice to establish jurisdiction over the defendant.” Id. at 567

(quoting Ball v. Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d Cir.

1990)). Plaintiff’s jurisdictional allegations “are construed in the light most

favorable to the plaintiff and doubts are resolved in the plaintiff’s favor[.]”

Elsevier, Inc. v. Grossman, 77 F. Supp. 3d 331, 341 (S.D.N.Y. 2015) (quoting

A.I. Trade Fin., Inc. v. Petra Bank, 989 F.2d 76, 79-80 (2d Cir. 1993)). Where a

court does not hold an evidentiary hearing on the jurisdictional question, it

may, nevertheless, consider matters outside the pleadings. Dorchester Fin.

Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 86 (2d Cir. 2013).

      There are three requirements that must be met in order for a court to

exercise personal jurisdiction: “First, the plaintiff’s service of process upon the

defendant must have been procedurally proper. Second, there must be a

statutory basis for personal jurisdiction that renders such service of process

effective. … Third, the exercise of personal jurisdiction must comport with

constitutional due process principles.” Waldman v. Palestine Liberation Org.,

835 F.3d 317, 327 (2d Cir. 2016) (quoting Licci ex rel. Licci v. Lebanese

Canadian Bank, SAL, 673 F.3d 50, 59-60 (2d Cir. 2012)). In order to assure

that the last prong has been satisfied, a court must determine both “whether a

defendant has sufficient minimum contacts with the forum to justify the

court’s exercise of personal jurisdiction over the defendant and whether the

assertion of personal jurisdiction over the defendant comports with traditional

                                          6
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 7 of 30



notions of fair play and substantial justice under the circumstances of the

particular case.” Johnson v. UBS AG, — F. App’x —, No. 18-2906, 2019 WL

5802323, at *1 (2d Cir. Nov. 7, 2019) (internal quotation marks omitted) (citing

Waldman, 835 F.3d at 331).

      “In analyzing the minimum contacts requirement, courts have

distinguished between two bases for personal jurisdiction: specific jurisdiction

and general jurisdiction.” Johnson, 2019 WL 5802323, at *1. There are three

conditions that must be met for the exercise of specific jurisdiction: (i) “the

defendant must have purposefully availed itself of the privileges of conducting

activities within the forum State or have purposefully directed its conduct into

the forum State,” U.S. Bank N.A. v. Bank of America N.A., 916 F.3d 143, 150

(2d Cir. 2019) (quoting Bristol-Myers Squibb Co. v. Superior Court of California,

137 S. Ct. 1773, 1785 (2017)); (ii) “the plaintiff’s claims must arise out of or

relate to the defendant’s forum conduct,” id. (quoting Bristol-Myers, 137 S. Ct.

at 1786); and (iii) “the exercise of jurisdiction must be reasonable under the

circumstances,” id. (quoting Bristol-Myers, 137 S. Ct. at 1786). Where there is

no connection between the forum and the underlying controversy, “specific

jurisdiction is lacking regardless of the extent of a defendant’s unconnected

activities in the State.” See Bristol-Myers, 137 S. Ct. at 1781 (citing Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 931 (2011)).

      2.     The Court Lacks Specific Jurisdiction over the Non-New York
             Named Plaintiffs’ Claims

      Defendant argues that the Court lacks personal jurisdiction over the

claims asserted by any of the Plaintiffs or putative class members not residing
                                         7
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 8 of 30



in New York. (Def. Br. 19). Neither side claims that the Court has general

jurisdiction over Defendant, a company based in New Hampshire. Moreover,

Defendant does not contest that this Court can exercise specific jurisdiction

over the claims of the New York-based Plaintiffs, which include Michelle

Lugones, Tricia Rizzi, Marcus Siezing, Claudia Vassallo, and Anne Flournoy

(hereinafter, the “New York Plaintiffs”). The relevant inquiry is whether the

Court can exercise specific jurisdiction over the claims brought by Plaintiffs

and putative class members who are not based in New York.

      The Supreme Court’s analysis in Bristol-Myers convinces the Court that

it cannot exercise specific jurisdiction over the claims brought by the named

Plaintiffs who lack ties to New York. In Bristol-Myers, a collection of California

and non-California residents brought a mass tort claim regarding Plavix, a

prescription drug, in California against Bristol-Myers Squibb, a non-California

company. See 137 S. Ct. at 1777-78. The non-California plaintiffs did not

allege that they either obtained Plavix in California or that they were injured by

Plavix in California. See id. at 1778. The Supreme Court held that, under

such circumstances, there could be no specific jurisdiction in California over

the non-California plaintiffs’ claims, given the lack of any connection between

the forum and the claims. See id. at 1782.

      Similarly here, Plaintiffs Denise Alvarado, Minoee Modi, Isabelle Gray,

Karine Sewell, and Sonja Romano do not allege any facts that connect their

claims to New York. These non-New York Plaintiffs do not claim that they

purchased Defendant’s eggs in New York or that they were exposed to

                                         8
        Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 9 of 30



Defendant’s marketing or advertising in New York. The SAC does allege that

Defendant “market[s] and sell[s] thousands, if not millions, of eggs throughout

New York and Manhattan on a daily basis” (SAC ¶ 13), but that merely shows

that Defendant has established a connection to New York, and not that the

non-New York Plaintiffs’ claims arise out of or relate to that connection. Given

the absence of any facts establishing a connection between the non-New York

Plaintiffs’ claims and the forum, Bristol-Myers must control here.

      Plaintiffs argue that Bristol-Myers does not apply in this case because

this is a putative class action in federal court, as opposed to a non-class action

in state court. (See Pl. Opp. 23). Although there is disagreement as to whether

and to what extent Bristol-Myers applies in the class action context, see Bank

v. CreditGuard of America, No. 18 Civ. 1311 (PKC) (RLM), 2019 WL 1316966, at

*12 n.11 (E.D.N.Y. Mar. 22, 2019), “[t]he overwhelming majority of federal

courts have held that Bristol-Myers applies to claims brought by named

plaintiffs in class actions,” Sloan v. General Motors LLC, No. 16 Civ. 7244

(EMC), 2019 WL 6612221, at *9 (N.D. Cal. Dec. 5, 2019). Indeed, even Suarez

v. California Natural Living, Inc., on which Plaintiffs rely (see Pl. Opp. 23), notes

that “[s]pecific jurisdiction in a class action arises from the named plaintiff’s

causes of action.” No. 17 Civ. 9847 (VB), 2019 WL 1046662, at *6 (S.D.N.Y.

Mar. 5, 2019) (emphasis in original). Plaintiffs have cited to no case, and

certainly no case in the Second Circuit, that holds that Bristol-Myers does not

apply to named plaintiffs’ claims in a class action. The Court agrees with the




                                          9
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 10 of 30



weight of authority that Bristol-Myers controls, and dismisses the non-New

York named Plaintiffs’ claims. 3

      With that said, the Court will not at this stage in the litigation dismiss

the claims of potential class members who may not reside in New York. At this

point, any claims brought by the putative class are hypothetical, and the Court

has no knowledge of who will be asserting such claims or what the bases for

specific jurisdiction might be. The Court concludes that it is wiser to follow the

course of its sister courts and defer any assessment of whether there is specific

jurisdiction over the claims of putative non-New York class members until the

class certification stage. See Suarez, 2019 WL 104662, at *6 (finding that “the

Court need not assess personal jurisdiction over plaintiff’s putative out-of-state

class action claims unless and until the Court decides a class comprising out-

of-state class members merits classification”); Gonzalez v. Costco Wholesale


3     Plaintiffs argue that if the Court finds that it lacks personal jurisdiction over the non-
      New York named Plaintiffs, the Court should permit Plaintiffs to engage in jurisdictional
      discovery. (Pl. Opp. 24). “[W]hether to grant jurisdictional discovery when plaintiffs fail
      to make a prima facie showing of personal jurisdiction is within the court’s discretion.”
      Williams v. Summit Marine, Inc., No. 18 Civ. 0216 (GLS) (ATB), 2019 WL 4142635, at *6
      (N.D.N.Y. Aug. 30, 2019) (citing Best Van Lines, Inc. v. Walker, 490 F.3d 239, 255 (2d
      Cir. 2007)). Indeed, a federal court may “order limited discovery to establish personal
      jurisdiction so long as plaintiff has made a threshold showing of jurisdiction and
      established that his jurisdictional position is not frivolous.” Newbro v. Freed, No. 03
      Civ. 10308 (PKC), 2004 WL 691392, at *3 (S.D.N.Y. Mar. 31, 2004). However, Plaintiffs
      here have made no threshold showing upon which the Court would be warranted in
      granting jurisdictional discovery. All that Plaintiffs point to is that Defendant has
      generally contracted with a New York-based advertising agency for its marketing. (See
      Pl. Opp. 24). But as the Supreme Court has made clear, “a defendant’s relationship
      with a … third party, standing alone, is an insufficient basis for jurisdiction.” See
      Walden v. Fiore, 571 U.S. 277, 286 (2014). Plaintiffs’ request for jurisdictional discovery
      is denied.
      Additionally, Defendant asked, in the alternative to its Rule 12(b)(2) motion, that the
      Court transfer this action to the District of New Hampshire. (See Def. Br. 26). As the
      Court has dismissed the non-New York named Plaintiffs, the Court will not consider the
      alternative motion to transfer.

                                              10
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 11 of 30



Corp., No. 16 Civ. 2590 (NGG) (JO), 2018 WL 4783962, at *8 (E.D.N.Y.

Sept. 29, 2018) (deferring resolution of issue regarding out-of-state class

members to class certification stage). Therefore, Defendant’s motion to dismiss

the claims of putative non-New York class members is denied without prejudice

to renewal at the class certification stage.

B.    The Court Dismisses Plaintiffs’ Claims for Injunctive Relief

      1.     Motions Under Rule 12(b)(1) 4

      Defendant argues further that Plaintiffs 5 lack standing to seek injunctive

relief. (Def. Br. 18-19). Although standing challenges have been brought

under Rule 12(b)(6), “the proper procedural route is under Rule 12(b)(1).” See

All. For Envtl. Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 88 n.6 (2d

Cir. 2006). Therefore, the Court will analyze Defendant’s argument as if it were

made in a motion pursuant to Rule 12(b)(1).

      Rule 12(b)(1) permits a party to move to dismiss a complaint for “lack of

subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). “A case is properly

dismissed for lack of subject matter jurisdiction under Rule 12(b)(1) when the


4     Given that the personal jurisdiction issue was straightforward and presented no
      complex question of state law, this Court does not abuse its discretion by addressing
      that jurisdictional issue before addressing its subject matter jurisdiction over Plaintiffs’
      claims for injunctive relief. See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 588
      (1999).
5     From this point forward, “Plaintiffs” refers solely to the remaining New York Plaintiffs.
      Given the dismissal of the non-New York named Plaintiffs, only the New York Plaintiffs’
      claims remain relevant. See Chufen Chen v. Dunkin’ Brands, Inc., No. 17 Civ. 3808
      (CBA) (RER), 2018 WL 9346682, at *8 (E.D.N.Y. Sept. 17, 2018) (finding that the court
      lacks jurisdiction over the state-law claims of unnamed putative class members where
      the corresponding named plaintiffs’ claims have been dismissed). Specifically, the New
      York Plaintiffs have alleged violations of N.Y. Gen. Bus. Law §§ 349-50, as well as New
      York state-law claims sounding in fraud, fraudulent misrepresentation, and breach of
      express warranty.

                                               11
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 12 of 30



district court lacks the statutory or constitutional power to adjudicate it.”

Lyons v. Litton Loan Servicing LP, 158 F. Supp. 3d 211, 218 (S.D.N.Y. 2016)

(quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)).

      The Second Circuit has identified two types of Rule 12(b)(1) motions:

facial and fact-based. See Carter v. HealthPort Technologies, LLC, 822 F.3d 47,

56-57 (2d Cir. 2016); see also Katz v. Donna Karan Co., L.L.C., 872 F.3d 114,

119 (2d Cir. 2017). A facial Rule 12(b)(1) motion is one “based solely on the

allegations of the complaint or the complaint and exhibits attached to it.”

Carter, 822 F.3d at 56. A plaintiff opposing such a motion bears “no

evidentiary burden.” Id. Instead, to resolve a facial Rule 12(b)(1) motion, a

district court must “determine whether [the complaint and its exhibits] allege[ ]

facts that” establish subject matter jurisdiction. Id. (quoting Amidax Trading

Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011) (per curiam)). And to

make that determination, a court must accept the complaint’s allegations as

true “and draw[ ] all reasonable inferences in favor of the plaintiff.” Id. at 57

(internal quotation marks and citation omitted).

      “Alternatively, a defendant is permitted to make a fact-based

Rule 12(b)(1) motion, proffering evidence beyond the complaint and its

exhibits.” Carter, 822 F.3d at 57; see also MMA Consultants 1, Inc. v. Rep. of

Peru, 719 F. App’x 47, 49 (2d Cir. 2017) (summary order) (defining fact-based

Rule 12(b)(1) motion as one where “the defendant puts forward evidence to

challenge the factual contentions underlying the plaintiff’s assertion of subject-

matter jurisdiction”). “In opposition to such a motion, [a plaintiff] must come

                                        12
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 13 of 30



forward with evidence of their own to controvert that presented by the

defendant, or may instead rely on the allegations in the[ir p]leading if the

evidence proffered by the defendant is immaterial because it does not

contradict plausible allegations that are themselves sufficient to show

standing.” Katz, 872 F.3d at 119 (internal citations and quotations omitted). If

a defendant supports his fact-based Rule 12(b)(1) motion with “material and

controverted” “extrinsic evidence,” a “district court will need to make findings of

fact in aid of its decision as to subject matter jurisdiction.” Carter, 822 F.3d at

57.

      2.     Plaintiffs Lack Standing to Pursue Injunctive Relief

      Federal courts are courts of limited jurisdiction, “and lack the power to

disregard such limits as have been imposed by the Constitution or Congress.”

Platinum-Montaur Life Scis., LLC v. Navidea Biopharmaceuticals, Inc., 943 F.3d

613, 616 (2d Cir. 2019). Article III of the Constitution “limits the jurisdiction of

federal courts to ‘Cases’ and ‘Controversies,’” thereby “restrict[ing] the authority

of federal courts to resolving ‘the legal rights of litigants in actual

controversies.’” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013)

(internal quotation marks omitted) (quoting Valley Forge Christian College v.

Americans for Separation of Church and State, Inc., 454 U.S. 471 (1982)). The

“Cases and Controversies” requirement places the burden on “those who invoke

the power of a federal court to demonstrate standing — a ‘personal injury fairly

traceable to the defendant’s allegedly unlawful conduct and likely to be




                                          13
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 14 of 30



redressed by the requested relief.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 90

(2013).

      In order to satisfy the first prong of standing — that the plaintiff has

suffered an “injury in fact” — the plaintiff “must show that he or she suffered

‘an invasion of a legally protected interest’ that is ‘concrete and particularized’

and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan v. Defenders of Wildlife,

504 U.S. 555, 560 (1992)). Moreover, “[t]o establish standing to obtain

prospective relief, a plaintiff ‘must show a likelihood that he will be injured in

the future.’” Carver v. City of New York, 621 F.3d 221, 228 (2d Cir. 2010)

(quoting Shain v. Ellison, 356 F.3d 211, 215 (2d Cir. 2004)). Either there must

be a “substantial risk” that the future injury will occur, or the threatened

injury must be “certainly impending.” Susan B. Anthony List v. Driehaus, 573

U.S. 149, 158 (2014). “‘[A]llegations of possible future injury’ are not

sufficient,” Amnesty Int’l, 568 U.S. at 409, nor is “past exposure to illegal

conduct,” City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983) (internal

brackets omitted) (quoting O’Shea v. Littleton, 414 U.S. 488, 495 (1974)).

      Defendant argues that Plaintiffs cannot show that they are likely to suffer

any future injury because they have alleged that they do not intend to

purchase Nellie’s Free Range Eggs unless Defendant changes its practices to

mirror its advertising. (See Def. Br. 18-19; SAC ¶¶ 16-18, 24). Plaintiffs

contend that this misstates the law, and point to Petrosino v. Stearn’s Prod.,

Inc., No. 16 Civ. 7735 (NSR), 2018 WL 1614349 (S.D.N.Y. Mar. 30, 2018), for

                                         14
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 15 of 30



support. (Pl. Opp. 22). It is indeed the case that the Petrosino court found that

“a Plaintiff certainly has standing when they … assert that they will purchase a

product in the future if the ingredients are changed so that the product is not

mislabeled.” 2018 WL 1614349, at *5. However, a more thorough survey of

authority in the Second Circuit suggests that Petrosino is an outlier in the

Circuit’s jurisprudence. See, e.g., Holve v. McCormick & Co., Inc., 334 F. Supp.

3d 535, 553 n.10 (W.D.N.Y. 2018) (collecting cases finding that conditional

promises to purchase product if product is altered are insufficient to allege

future injury). Indeed, the Second Circuit has held that where a plaintiff has

failed to allege that he intends to use the offending product in the future, there

is no likelihood of future harm. See Nicosia v. Amazon.com, Inc., 834 F.3d 220,

239 (2d Cir. 2016). Plaintiffs have failed to allege any actual intent to purchase

Nellie’s Free Range Eggs again, and therefore they have not established a

likelihood of future injury sufficient to show standing. Plaintiffs’ claims for

injunctive relief are dismissed. 6

C.    The Court Grants in Part Defendant’s Rule 12(b)(6) Motion

      1.     Motions to Dismiss Under Rule 12(b)(6)

      Having dismissed the non-New York named Plaintiffs’ claims for lack of

personal jurisdiction and the claims seeking injunctive relief for lack of

standing, the Court now turns to whether the remaining Plaintiffs have stated


6     “Moreover, because Plaintiffs do not individually have standing to seek injunctive relief,
      they do not have standing to seek injunctive relief on behalf of a putative … class.”
      O’Neill v. Standard Homeopathic Co., 346 F. Supp. 3d 511, 527 (S.D.N.Y. 2018) (internal
      quotation marks and brackets omitted) (quoting Buonasera v. Honest Co., Inc., 208 F.
      Supp. 3d 555, 565 (S.D.N.Y. 2016)).

                                             15
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 16 of 30



a claim upon which relief can be granted. When considering a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6), a court must “draw all

reasonable inferences in Plaintiff’s favor, assume all well-pleaded factual

allegations to be true, and determine whether they plausibly give rise to an

entitlement to relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir.

2011) (internal quotation marks omitted); see also Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). A plaintiff is entitled to relief if he alleges “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47,

50 (2d Cir. 2007) (“While Twombly does not require heightened fact pleading of

specifics, it does require enough facts to nudge plaintiff’s claims across the line

from conceivable to plausible.” (internal quotation marks omitted) (citing

Twombly, 550 U.S. at 570)).

      “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 557). Moreover, “the tenet that a court must accept as true all of

the allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.

      2.     Plaintiffs Have Stated Claims Under GBL Sections 349 and 350

      Plaintiffs have brought consumer protection claims under GBL §§ 349

and 350. (SAC §§ 128-41). “The standard for recovery under General Business


                                         16
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 17 of 30



Law § 350, while specific to false advertising, is otherwise identical to section

349,” Goshen v. Mutual Life Insurance Co. of New York, 98 N.Y.2d 314, 324 n.1

(2002), and therefore the Court will merge its analysis of the two claims. In

order to plead a sufficient claim under either § 349 or § 350, “a plaintiff must

allege that the defendant [i] engaged in consumer-oriented conduct; [ii] that the

conduct was materially misleading; and [iii] that the plaintiff suffered injury as

a result of the allegedly deceptive act or practice.” Weisblum v. Prophase Labs.

Inc., 88 F. Supp. 3d 283, 292 (S.D.N.Y. 2015). Plaintiffs are not required to

meet the heightened pleading requirements of Federal Rule of Civil Procedure

9(b) for their claims. See Daniel v. Mondelez Int’l, Inc., 287 F. Supp. 3d 177,

186 (E.D.N.Y. 2018).

      Defendant primarily argues that Plaintiffs have failed to plead that

Defendant’s conduct was materially misleading. (See Def. Br. 6, 11-12).

Although Defendant challenges the materiality of virtually all statements that

appear on its containers (see id. at 6-11), the universe of relevant alleged

misrepresentations is considerably smaller. In order to plead a § 349 or § 350

claim successfully, Plaintiffs must allege that they saw the misleading

statements of which they complain before they purchased or came into

possession of Defendant’s eggs. See Tyman v. Pfizer, Inc., No. 16 Civ. 6941

(LTS) (BCM), 2017 WL 6988936, at *24 (S.D.N.Y. Dec. 27, 2017), report and

recommendation adopted, No. 16 Civ. 6941 (LTS) (BCM), 2018 WL 481890

(S.D.N.Y. Jan. 18, 2018); Goldemberg v. Johnson & Johnson Consumer Cos.,




                                        17
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 18 of 30



Inc., 8 F. Supp. 3d 467, 480 (S.D.N.Y. 2014). 7 Thus, Plaintiffs’ claims can only

be based on alleged statements and images that Plaintiffs claim to have viewed

before they purchased the eggs. These include statements such as: “WE LOVE

OUR HENS, YOU’LL LOVE OUR EGGS”; “WE LOVE OUR HENS”; “BETTER

LIVES FOR HENS MEAN BETTER EGGS FOR YOU”; “OUTDOOR FORAGE”;

and images of young children playing with hens in green, open fields. (SAC

¶¶ 16-18, 24, 46). Plaintiffs’ also allege that they relied on the following

paragraph, which was printed on the container, prior to purchasing

Defendant’s eggs:

             Most hens don’t have it as good as Nellie’s. 9 out of
             10 hens in the U.S. are kept in tiny cages at giant egg
             factories housing millions of birds. Sadly, even “cage-
             free” is now being used to describe hens that are
             crowded into large, stacked cages on factory farms, who
             never see the sun. Nellie’s small family farms are all
             Certified Humane Free-Range. Our hens can peck,
             perch, and play on plenty of green grass.

(Id. at ¶ 46). Importantly, this also means that the alleged representations that

Plaintiffs do not claim to have seen before purchasing the eggs are non-

actionable. Plaintiffs allege that they checked Defendant’s website, but they do

not allege that they viewed it prior to purchasing Nellie’s Free Range Eggs. (See

id. at ¶ 16). Plaintiffs cannot show either that they relied on Defendant’s


7     Section 350 requires a plaintiff to plead that they relied on a defendant’s statements at
      the time of purchase, Horowitz v. Stryker Corp., 613 F. Supp. 2d 271, 288 (E.D.N.Y.
      2009), but § 349 does not require reliance, see Belfiore v. Proctor & Gamble Co., 94 F.
      Supp. 3d 440, 446 (E.D.N.Y. 2015). Section 349 does, however, require that a plaintiff
      plead causation, see Belfiore, 94 F. Supp. 3d at 446, and thus the pleading
      requirements end up being much the same, see Tyman v. Pfizer, Inc., No. 16 Civ. 6941
      (LTS) (BCM), 2017 WL 6988936, at *24 (S.D.N.Y. Dec. 27, 2017), report and
      recommendation adopted, No. 16 Civ. 6941 (LTS) (BCM), 2018 WL 481890 (S.D.N.Y.
      Jan. 18, 2018).

                                             18
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 19 of 30



website prior to purchasing the eggs or that the various statements on

Defendant’s website caused their injury, and therefore the only relevant alleged

misrepresentations are those that were presented on the containers.

      Much of the conduct that Plaintiffs allege to be materially misleading is

non-actionable. “To establish that conduct is materially misleading, a plaintiff

must demonstrate that a reasonable consumer would likely be misled by the

alleged misrepresentation.” Sitt v. Nature’s Bounty, Inc., No. 15 Civ. 4199

(MKB), 2016 WL 5372794, at *8 (E.D.N.Y. Sept. 26, 2016). “Courts view each

allegedly misleading statement in light of its context on the product label or

advertisement as a whole.” Belfiore v. Proctor & Gamble Co., 311 F.R.D. 29, 53

(E.D.N.Y. 2015) (internal quotation marks omitted) (quoting Delgado v. Ocwen

Loan Servicing, LLC, No. 13 Civ. 4427 (NGG) (RLM), 2014 WL 4773991, at *8

(E.D.N.Y. Sept. 24, 2014)). “The entire mosaic is viewed rather than each tile

separately.” Id. (internal quotation marks omitted) (quoting Time Warner Cable,

Inc. v. DIRECTV, Inc., No. 06 Civ. 14245 (LTS) (MHD), 2007 WL 1138879, at *4

(S.D.N.Y. Apr. 16, 2007)).

      The “reasonable consumer” inquiry is typically a question of fact, see Sitt,

2016 WL 5372794, at *8 (quoting Hidalgo v. Johnson & Johnson Consumer

Cos., Inc., 148 F. Supp. 3d 285, 295 (S.D.N.Y. 2015), and thus best decided at

a later stage in the proceeding. But “[s]tatements and practices that are mere

puffery are not actionable,” Fink v. Time Warner Cable, 810 F. Supp. 2d 633,

644 (S.D.N.Y. 2011), and “[c]ourts can determine that a statement is puffery as

a matter of law,” Kommer v. Ford Motor Co., No. 17 Civ. 296 (LEK) (DJS), 2017

                                       19
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 20 of 30



WL 3251598, at *3 (N.D.N.Y. July 28, 2017) (citing Leonard v. Abbott Labs.,

Inc., No. 10 Civ. 4676 (ADS) (WDW), 2012 WL 764199, at *21 (E.D.N.Y. Mar. 5,

2012)). “Puffery includes generalized or exaggerated statements which a

reasonable consumer would not interpret as a factual claim upon which he

could rely.” Id. It can also include “an exaggeration or overstatement

expressed in broad, vague, and commendatory language, as distinguished from

misdescriptions or false representations of specific characteristics of a

product.” Id. (internal brackets omitted) (quoting Castrol Inc. v. Pennzoil Co.,

987 F.2d 939, 945 (3d Cir. 1993)).

      Defendant’s advertising, “WE LOVE OUR HENS, YOU’LL LOVE OUR

EGGS,” or more simply, “WE LOVE OUR HENS,” or even that “BETTER LIVES

FOR HENS MEAN BETTER EGGS FOR YOU” are paradigmatic examples of

puffery. Such statements “do not provide any concrete representations,” Fink,

810 F. Supp. 2d at 644, but are instead “subjective claims about products,

which cannot be proven either true or false,” Time Warner Cable, Inc. v.

DIRECTV, Inc., 497 F.3d 144, 159 (2d Cir. 2007) (internal brackets omitted)

(citing Lipton v. Nature Co., 71 F.3d 464, 474 (2d Cir. 1995)). Indeed, “[s]uch

sales talk … is considered to be offered and understood as an expression of the

seller’s opinion only …. The ‘puffing’ rule amounts to a seller’s privilege to lie

his head off, so long as he says nothing specific.” Id. (quoting Pennzoil Co., 987

F.2d at 945). Insofar as Plaintiffs interpreted such statements to mean that

Defendant’s hens were free “from chick culling, beak-cutting, calcium

depletion[,] and sale to commercial slaughterhouses and live markets” (SAC

                                        20
        Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 21 of 30



¶¶ 16-18, 24), such an interpretation was unreasonable. See Kommer, 2017

WL 3251598, at *3 (finding statement that car was “Built Ford-Tough” was

puffery where plaintiff interpreted statement to mean that the car’s door

handles would work in below-freezing temperatures). Plaintiffs cannot make

out cognizable claims under GBL §§ 349 and 350 based on such statements.

       Plaintiffs have, however, alleged a viable claim in regards to Defendant’s

statement that “[m]ost hens don’t have it as good as Nellie’s. … Our hens can

peck, perch, and play on plenty of green grass.” (See SAC ¶¶ 16-18, 24).

Unlike Defendant’s other statements, which make vague claims about love, this

statement makes a factual claim — namely, that Defendant’s hens have better

lives than other hens because they have more access to the outdoors — upon

which a reasonable consumer could rely. This statement is only reinforced by

references to “OUTDOOR FORAGE” and images of hens frolicking in elysian

pastures. (See id. at ¶ 46). In contrast to the cases on which Defendant relies,

such as Pizza Hut, Inc. v. Papa John’s International, Inc., 227 F.3d 489 (5th Cir.

2000), and Cablevision Systems Corp. v. Verizon New York, Inc., 119 F. Supp.

3d 39 (E.D.N.Y. 2015) (see Def. Br. 8), Defendant’s statement provides enough

specificity to elevate itself beyond puffery and into potential materiality, see

Cablevision, 119 F. Supp. 3d at 53 (finding that a claim that Cablevision’s data

network was “better” than Verizon’s was puffery when it lacked “more

specificity”).

       Defendant argues that even if these statements are not puffery, they are

still not materially misleading to a reasonable consumer. (See Def. Br. 11). As

                                        21
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 22 of 30



Defendant notes (see id. at 12), “plaintiffs must do more than plausibly allege

that a ‘label might conceivably be misunderstood by some few consumers.’”

Jessani v. Monini N. Am., Inc., 744 F. App’x 18, 19 (2d Cir. 2018) (summary

order) (quoting Ebner v. Fresh Inc., 838 F.3d 958, 965 (9th Cir. 2016)). Instead,

“Plaintiffs must plausibly allege ‘that a significant portion of the general

consuming public or of targeted consumers, acting reasonably in the

circumstances, could be misled.’” Id.

      There is significant authority supporting the idea that it is inappropriate

for a court to decide whether a reasonable consumer could be misled at the

Rule 12(b)(6) stage, see, e.g., Kacocha v. Nestle Purina Petcare Co., No. 15 Civ.

5489 (KMK), 2016 WL 4367991, at *14 (S.D.N.Y. Aug. 12, 2016) (collecting

cases), and the Court finds that authority persuasive here. In Kacocha, the

court declined to find as a matter of law that a reasonable consumer would not

be misled about the amount of bacon in the defendant’s Beggin’ Strips Original

Bacon Flavor dog food due to the defendant’s repeated references to bacon on

the product’s packaging and in its television commercials. See 2016 WL

4367991, at *15. Similarly, this Court cannot conclude as a matter of law that

a significant portion of the general consuming public would not read

Defendant’s claims about its hens having plenty of green space to peck, perch,

and play in — together with its verdant images and slogans of “OUTDOOR

FORAGE” — and not believe that Defendant’s hens have significant access to

the outdoors. Plaintiffs have alleged that they believed this advertising to mean

that Defendant’s hens had “space to move around both indoors and outdoors”

                                        22
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 23 of 30



(SAC ¶¶ 16-18, 24), and that this portrait of a free range lifestyle is far from the

cramped reality alleged in the SAC (see id. at ¶¶ 85-98). These allegations are

all that is needed for Plaintiffs’ § 349 and § 350 claims to survive a motion to

dismiss.

      3.     Plaintiffs Have Stated Claims for Fraud and Fraudulent
             Misrepresentation

      Plaintiffs have also brought common-law claims for fraud and fraudulent

misrepresentation. (SAC ¶¶ 189-202). As this Court sits in diversity and the

only remaining Plaintiffs are New York residents that allege conduct transpiring

in New York, the Court applies New York’s substantive law in analyzing

Plaintiffs’ common-law claims. See Pal v. Sinclair, 90 F. Supp. 2d 393, 397

(S.D.N.Y. 2000) (citing Holm v. Shilensky, 388 F.2d 54, 56 n.2 (2d Cir. 1968)).

As a preliminary matter, the Court notes that under New York law, fraud and

fraudulent misrepresentation claims are identical. See Sprint Sols., Inc. v. Sam,

206 F. Supp. 3d 755, 764 (E.D.N.Y. 2016). In order to establish either or both

claims, Plaintiffs must allege: “[i] Defendant made a material false

representation; [ii] Defendant intended to defraud Plaintiffs thereby;

[iii] Plaintiffs reasonably relied on the representation; and [iv] Plaintiffs suffered

damage as a result of such reliance.” Id.

      Defendant begins by arguing that Plaintiffs have not alleged any material

false representations. (See Def. Br. 15). As already determined above, while

Defendant’s statements regarding “love” and “BETTER LIVES FOR HENS MEAN

BETTER EGGS FOR YOU” are non-actionable puffery, see EED Holdings v.

Palmer Johnson Acquisition Corp., 387 F. Supp. 2d 265, 276 (S.D.N.Y. 2004)
                                         23
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 24 of 30



(explaining that puffery does not amount to actionable misrepresentation in

fraud claims), its statements and images concerning its hens’ access to the

outdoors are adequately alleged to be material and false. Defendant therefore

cannot challenge these claims of misrepresentations as satisfying the first

element of Plaintiffs’ fraud claim.

      However, Defendant argues in the alternative that Plaintiffs have failed to

plead that they “reasonably relied on the representation.” (See Def. Br. 15).

“[A]lthough reasonable reliance is often a ‘fact-intensive’ question, it ‘is a

condition which cannot be met where … a party has the means to discover the

true nature of the transaction by the exercise of ordinary intelligence, and fails

to make use of those means.’” Ward v. TheLadders.com, Inc., 3 F. Supp. 3d

151, 166 (S.D.N.Y. 2014) (internal citation omitted) (quoting first DDJ Mgmt.,

LLC v. Rhone Grp. L.L.C., 15 N.Y.3d 147, 155 (2010), and then quoting Arfa v.

Zamir, 905 N.Y.S.2d 77, 79 (1st Dep’t 2010)). “[A] plaintiff ‘must show minimal

diligence or care that negates its own recklessness,’” id. (internal quotation

marks and brackets omitted) (quoting Amusement Indus. Inc. v. Buchanan

Ingersoll & Rooney, P.C., No. 11 Civ. 4416 (LAK), 2013 WL 628533, at *12

(S.D.N.Y. Feb. 15, 2013)), unless “matters are held to be peculiarly within

defendant’s knowledge” and “the plaintiff would have ‘no independent means of

ascertaining the truth,’” see id. (quoting Crigger v. Fahnestock & Co., 443 F.3d

230, 234 (2d Cir. 2006)).

      Defendant seems to understand the “reasonable reliance” element to

mean that Plaintiffs’ interpretation of the alleged misrepresentations must have

                                         24
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 25 of 30



been reasonable. (See Def. Br. 16). But Defendant misperceives the law. As

made clear above, the “reasonable reliance” element is focused on whether it

was foolish or not for the plaintiff to believe the defendant’s fraudulent

statement. See Banque Franco-Hellenique de Commerce Int’l et Mar., S.A. v.

Christophides, 106 F.3d 22, 26 (2d Cir. 1997) (“While the law does not require

that a defrauded party go to the ends of the earth to discover the falsity of a

statement, patent foolishness is not excused.”). As an illustrative example, the

plaintiffs in Ward alleged that they purchased resume rewriting services based

on “expert resume critiques” that the plaintiffs mistook to be bona fide

critiques, as opposed to comments designed to induce purchasing the

defendant’s product. See 3 F. Supp. 3d at 165. The court found that there

was no reasonable reliance because the resume critiques “were followed

immediately in the same document by advertisements, which made it

abundantly clear that, in offering the critiques, the defendant was attempting

to sell its resume writing services.” See id. at 166. There could be no

reasonable reliance when plaintiffs were so on notice as to the defendant’s

misrepresentation. See id.

      Within this proper framing, it is clear that Plaintiffs have sufficiently

alleged reasonable reliance. Unlike in Ward, Defendant’s containers gave

Plaintiffs no reason to be on alert as to potential misrepresentations. Moreover,

Plaintiffs would have had no independent means of ascertaining the truth of

Defendant’s misrepresentations — short of driving themselves to Defendant’s

facilities and sleuthing about the grounds for the truth. Such an effort would

                                        25
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 26 of 30



go far beyond the “minimal diligence” required. See id. Therefore, on the basis

of the same representations found actionable in their GBL §§ 349 and 350

claims, Plaintiffs have successfully alleged fraud and fraudulent

misrepresentation under New York law.

      4.     Plaintiffs Have Failed to State a Breach of Express Warranty
             Claim

      Plaintiffs’ final claim alleges that Defendant breached its express

warranty by implying that its chickens are “loved, happy, healthy, and [live]

low-stress lives on small farms in which they can freely roam,” when in fact

these affirmations are false. (SAC ¶¶ 204-05). “New York breach of express

warranty claims require [i] a material statement amounting to a warranty;

(ii) the buyer’s reliance on this warranty as a basis for the contract with his

immediate seller; (iii) the breach of this warranty; and (iv) injury to the buyer

caused by the breach.” Brady v. Basic Research, L.L.C., 101 F. Supp. 3d 217,

235 (E.D.N.Y. 2015) (quoting Avola v. Louisiana-Pacific Corp., 991 F. Supp. 2d

381, 391 (E.D.N.Y. 2013)). However, in order to assert a breach of express

warranty claim under New York law, “a buyer must provide the seller with

timely notice of the alleged breach of warranty.” Quinn v. Walgreen Co., 958 F.

Supp. 2d 533, 544 (S.D.N.Y. 2013) (citing N.Y. U.C.C. § 2-607(3)(a)).

      Defendant argues that Plaintiffs have not alleged that they provided any

notice to Defendant, much less timely notice, and therefore dismissal is

required. (See Def. Br. 18). Plaintiffs respond to this potentially dispositive

argument by claiming that the Complaint they filed in this action qualifies as

sufficient notice. (See Pl. Opp. 21). For support, Plaintiffs cite to a single case,
                                         26
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 27 of 30



Panda Capital Corp. v. Kopo Int’l, Inc., 662 N.Y.S.2d 584 (2d Dep’t 1997). (See

id.). 8 Insofar as Plaintiffs believe that Panda Capital stands for a broad rule

that a filed complaint qualifies as sufficient and timely notice, Plaintiffs are

mistaken. All that the Panda Capital court found was that where the plaintiff

had both filed a complaint and an amended complaint and “had repeatedly

made its objections to Kopo’s pattern of deficient performance known … it [was]

at the very least an issue of fact as to whether reasonably timely notice of

breach was given.” See 662 N.Y.S.2d at 586-87. The Court does not believe

that such an equivocal statement amounts to a binding rule that Plaintiffs’ filed

complaint, regardless of its temporal distance from the alleged breach of the

warranty, satisfies N.Y. U.C.C. § 2-607(3)(a).

      This belief is supported by the Court’s inability to locate any authority,

from either a New York State court or from within this Circuit, that relies on

Panda Capital for such a broad rule. Indeed, Mid Island LP v. Hess Corp., 983

N.Y.S.2d 204 (Table), 2013 WL 6421281 (Sup. Ct. Dec. 2, 2013), a New York

state court case that cites to Panda Capital, see id. at *4, makes clear that

“timely notice is a condition precedent to bringing an action for breach of

warranty,” id. (emphasis added). Lacking any more persuasive authority, the

Court follows the lead of its sister courts and finds that Plaintiffs must allege

some form of timely, pre-litigation notice. See, e.g., Colella v. Atkins



8     Plaintiffs also cite to In re Hydroxycut Mktg. & Sales Practices Litig., 801 F. Supp. 2d
      993 (S.D. Cal. 2011) (see Pl. Opp. 21), but that case is from outside New York and
      outside this Circuit and therefore has little persuasive authority in its analysis of New
      York law.

                                              27
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 28 of 30



Nutritionals, Inc., 348 F. Supp. 3d 120, 144 (E.D.N.Y. 2018) (finding that

plaintiff failed to state a breach of warranty claim where the complaint made

“no allegations and state[d] no facts showing that notice was provided to

defendant”); Singleton v. Fifth Generation, Inc., No. 15 Civ. 0474 (BKS) (TWD),

2016 WL 406295, at *12 (N.D.N.Y. Jan. 12, 2016) (same); Quinn, 958 F. Supp.

2d at 544 (same).

      Plaintiffs also contend that “notice is not required when a plaintiff is a

retail customer of a product ‘for human consumption, particularly those that

are edible.’” (Pl. Opp. 21). However, even the case to which Plaintiffs cite notes

that this exception to the notice requirement only seems to apply in

circumstances where “a breach of a contract claim amounted to a tort claim in

which the plaintiff suffered some personal injury.” See Tomasino v. Estee

Lauder Cos., Inc., No. 13 Civ. 3692 (ERK) (RML), 2015 WL 4715017, at *4

(E.D.N.Y. Aug. 7, 2015). The Colella court similarly noted that this “exception

appears to be exclusively applied where a party alleges physical, in addition to

economic, injury.” 384 F. Supp. 3d at 144. The Court agrees with its sister

courts’ analysis of the New York cases regarding this exception, and finds that

it is inapplicable where, as here, Plaintiffs have not alleged any physical or

personal injury as a result of Defendant’s alleged breach. Plaintiffs’ breach of

express warranty claim must be dismissed for failure to provide timely notice.

      In sum, the Court finds that Plaintiffs have stated claims for fraud and

fraudulent misrepresentation and claims pursuant to GBL §§ 349 and 350 on

the basis of Defendant’s statements on its containers regarding its hens’ access

                                        28
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 29 of 30



to the outdoors, and therefore denies Defendant’s motion to dismiss as to those

specific claims. However, the Court grants Defendant’s motion to dismiss

insofar as it relates to any representations made on Defendant’s website, or to

representations on its egg container involving love, or to the statement

“BETTER LIVES FOR HENS MEAN BETTER EGGS FOR YOU,” and grants

Defendant’s motion to dismiss as to the entirety of Plaintiffs’ breach of express

warranty claim. The Court likewise dismisses Plaintiffs’ claims for injunctive

relief for failure to allege standing, and dismisses the non-New York named

Plaintiffs’ claims for lack of personal jurisdiction. The Court denies

Defendant’s motion to dismiss for lack of personal jurisdiction insofar as it

relates to non-New York putative class members.

                                  CONCLUSION

      For the reasons set forth in this Opinion, Defendant’s motion to dismiss

is GRANTED IN PART and DENIED IN PART.

      Defendant Nellie’s Free Range Eggs is dismissed from the case.

      Defendant Pete and Gerry’s Organic, LLC’s motion is GRANTED with

respect to all claims brought on behalf of the non-New York named Plaintiffs,

and to Plaintiffs’ claims for injunctive relief. Defendant’s motion is further

GRANTED with respect to Plaintiffs’ breach of express warranty claim and with

respect to Plaintiffs’ fraud, fraudulent misrepresentation, and GBL §§ 349 and

350 claims that rely on statements identified as non-actionable puffery in this

Opinion.




                                        29
       Case 1:19-cv-02097-KPF Document 35 Filed 02/21/20 Page 30 of 30



      Defendant’s motion is DENIED with respect to claims that may be

brought on behalf of non-New York putative class members at a later stage in

this litigation. Defendant’s motion is further DENIED with respect to the

Plaintiff’s fraud, fraudulent misrepresentation and GBL §§ 349 and 350 claims

that rely on statements identified as actionable in this Opinion.

      The Clerk of Court is directed to terminate the motion at docket entry 30.

The Clerk of Court is further directed to dismiss Denise Alvarado, Minoee Modi,

Isabelle Gray, Karine Sewell, and Sonja Romano as Plaintiffs in this action.

      On or before March 13, 2020, Defendant shall file a responsive pleading.

      On or before March 23, 2020, the parties shall submit a proposed Case

Management Plan, as well as the joint status letter contemplated by the Plan.

      SO ORDERED.

Dated: February 21, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                       30
